Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This is in response to Applicant Amendment or Communication on 09/07/2021 with claims 1-7 are pending in the Application.  
	Upon review and examination, generic claim 1 is deemed allowable and withdrawn claim 2, 4-7 that depend on and have all the limitations of the allowable generic claim 1 are rejoined and allowed.
 
Reason for allowance
 
 
2.	Claims 1-7 are allowed.
The following is an examiner’s statement of reason for allowance: 
None of the references of record teaches or suggests the claimed APPARATUS having the limitations:
       --“a dielectric;
a metal layer in the dielectric, and
            a first conductive element on or in the dielectric; and
            a preformed metal micro-wire having a first end coupled to the first conductive element, the preformed metal micro-wire having been fabricated before being coupled to the multilayer structure, and the preformed metal micro-wire having a diameter of 10 microns or less. “--.
In combination with all other limitations as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

                                                     CONCLUSION

3.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9:30am-6:30pm.US Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                      /THINH T NGUYEN/                      Primary Examiner, Art Unit 2897